DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.
 Response to Amendment
The amendment filed 1 July 2022 has been entered.  
Applicant’s amendments to the Drawings have overcome every Drawing Objection.  The Drawing Objections have been withdrawn.  
Applicant’s amendments to the Specification and arguments (see pages 8-13 in the Arguments dated 1 July 2022) have overcome the Specification Objections.  Accordingly, the previous Specification Objections are withdrawn.  A new Specification Objection has been added in the present Office action.
Applicant’s amendments and arguments (see pages 13-24 in the Arguments dated 1 July 2022) have overcome the previous 35 USC 112 rejections.  In addition to the Applicant’s arguments, the examiner considered DE 10 2010 040 132 A1 (referenced in the Applicant’s Specification) for understanding what is known in the art. However, the Applicant’s amendment has provided new grounds for additional 35 USC 112 rejections.
Applicant’s arguments, see page 25-26, filed 1 July 2022, with respect to the 35 USC § 102 and 103 have been fully considered and are persuasive.  However, an additional reference was identified, which teaches the amended portion of the claims.
Status of the Claims
In the amendment dated 1 July 2022, the status of the claims is as follows: Claims 1, 3-5, and 8-10 have been amended.
Claims 1-10 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title of the application is “Method for Operating a Heating Apparatus, Control Device, and Motor Vehicle.”  However, there is no disclosure of a method for operating a motor vehicle in the application.
The following title is suggested: “Method for Operating a Heating Apparatusand a Control Devicefor a Motor Vehicle.”  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9-10 recite “measuring only a heating current of at least one heating element…wherein the finite state machine accesses a table representing a relationship between a resistance of the at least one heating element…”  (lines 3 and 20-22 of claim 1; lines 4 and 22-24 of claim 9; and lines 4 and 22-24 of claim 10).  However, it is unclear how “a resistance” is determined when “only a heating current” is measured.  Although the Specification discloses using a “table,” it is unclear how the resistance values in this table are determined, when according to the Applicant, “the present application does not use a voltage measurement” (page 25 of the Arguments dated 1 July 2022).  The Specification appears to suggest that a constant voltage source is provided.  Specifically, the Specification discloses that “the current actually flowing through the heating element is namely proportional to the resistance of the heating element, which is turn dependent on the temperature of the heating element due to its temperature coefficient” (paragraph 0026).  Using Ohm’s Law (            
                V
                o
                l
                t
                a
                g
                e
                 
                
                    
                        V
                    
                
                =
                C
                u
                r
                r
                e
                n
                t
                 
                
                    
                        I
                    
                
                *
                R
                e
                s
                i
                s
                t
                a
                n
                c
                e
                 
                (
                R
                )
            
        ), if the current and resistance are proportional to each other, then it appears that the voltage is kept constant and is known.  If the voltage is kept constant and is known, then the voltage does not to be measured.  Thus, only the current needs to be measured in order to determine the resistance because if the voltage is constant, then the resistance is inversely proportional to the current, i.e.,             
                R
                
                    
                        t
                        e
                        m
                        p
                    
                
                =
                
                    
                        V
                    
                    
                        I
                        (
                        t
                        e
                        m
                        p
                        )
                    
                
            
        .  For the purposed of the examination, the limitation will be interpreted as meaning that a constant voltage source is provided and this voltage value is known, such that only the temperature-varying current needs to be measured in order to determine the temperature-varying resistance.  
Claims 1 and 9-10 recite “…a circuit, a finite state machine…”  This limitation was interpreted to mean that “a finite state machine” is an appositive for “a circuit.”  In other words, the examiner understood this structural limitation to mean: “…a circuit, which is a finite sate machine…”  However, this interpretation is inconsistent with the claims because both a “circuit” and a “finite state machine” are claimed as separate and distinct structures (e.g., consider lines 18-20 of claim 1 or dependent claims 3-5 and 8).  Since there is no way of determining the metes and bounds of the terms “circuit” and “finite state machine,” as best understood, if the prior art comprises the claimed structure, then it will be presumed that the system can operate as intended.	
Regarding claims 1 and 9-10, the term “accurately” is a relative term which renders the claim indefinite. The term “accurately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, in it not clear what degree of accuracy is being claimed and what degree of estimation is considered to be “accurate,” e.g., rounding to two decimal places might be considered to not be accurate enough, but rounding to eight decimal places might be considered sufficiently accurate for the limitations of the claims.  For the purpose of the examination, the limitation will be interpreted as “…the table reproducing a
Claim 3 recites “measuring at least one of a resistance and the heating current…”  However, it is unclear how dependent claim 3 has a narrower scope than independent claim 1, where claim 1 recites “measuring only a heating current.”  For the purpose of the examination, claim 3 will be interpreted as “measuring 
Claim 3 recites “the electrical circuit” and “the finite state machine operation.”  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of the examination, claim 3 will be interpreted as “the a finite state machine operation.”  
Claim 4 recites “the electrical circuit” and “the finite state machine operation.”  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of the examination, claim 3 will be interpreted as “the a finite state machine operation.”  
Claim 5 recites “the electrical circuit.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, claim 3 will be interpreted as “the 
Claim 8 recites “the electrical circuit.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, claim 3 will be interpreted as “the 
	Claims 2 and 6-7 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Husted et al. (US-6728602-B2) in view of Delmore et al. (US-20120047929-A1).
Regarding claim 1, Husted teaches a method (fig. 5) for operating a heating apparatus (HE, fig. 2) of an external rearview mirror device of a motor vehicle (“automotive accessories,” column 3, line 3; an “external rearview mirror” is not explicitly disclosed), the method comprising: 
measuring a heating current (HTR_I, fig. 3) of at least one heating element of the heating apparatus of the external rearview mirror device to determine a temperature (“the current HTR_I and the voltage HTR_V and calculates the resistance of the heating element HE,” column 4, lines 63-64; “Since the resistance of a resistive heating element varies in proportion to the temperature of the heating element, it is possible to estimate and control the temperature of the element by measuring and controlling the resistance of the element,” column 5, lines 7-11) of the at least one heating element (HTR_I is the current detected by the current sensor 108A, as provided to the HE, fig. 2); 
providing the determined temperature as an input variable for processing by a circuit (“the processor 102 may lengthen or shorten the width of a pulse provided on the EHC_DRIVE output to maintain the temperature of the heating element HE within a predetermined temperature range. In one embodiment, the processor 102 is programmed with a lower fault limit (R_low_fault) and an upper fault limit (R_high_fault), as well as a target resistance,” column 4, line 68-column 5, line 6; similar to what is disclosed in para 0026 of the present application’s Specification, Husted teaches using a temperature-dependent resistance, which varies in proportion to the temperature, column 5, lines 7-11), a finite state machine (“sequential state machine,” column 5, line 48) for simple control tasks being implemented on the circuit (fig. 4); and 
transmitting the input variable (HTR_I and HTR_V, fig. 3) to the circuit for controlling a heating capacity of the heating apparatus and determining a desired heating current based on the determined temperature (process of keeping the desired resistance within the upper and lower fault limits, fig. 3; in fig. 4, the provided current from circuit 116A in fig. 2 terminates according to the duty cycle of the pulse shown in fig. 3) and a predetermined relationship between the determined temperature and the desired heating current (equation provided between the voltage, current, and resistance in column 7, line 13, i.e., Ohm’s Law; “Since the resistance of a resistive heating element varies in proportion to the temperature of the heating element, it is possible to estimate and control the temperature of the element by measuring and controlling the resistance of the element,” column 5, lines 7-11), 
wherein the desired heating current is applied to the at least one heating element (“Based upon the current and voltage sensed, the processor 102 may lengthen or shorten the width of a pulse provided on the EHC_DRIVE output to maintain the temperature of the heating element HE within a predetermined temperature range,” column 4, line 66-column 5, line 3; current is provided by controlling the FET 116, fig. 2, using the process shown in figs. 3-4), 
wherein, a measuring pulse (Heating Pulse, fig. 3) is first transmitted to the at least one heating element (HE, fig. 2) and a resulting current flow through the at least one heating element is registered (HTR_I, registered by the current sensor 108A, fig. 2), the resulting current flow depending on an ambient temperature (“a synchronous sampling technique is used to monitor the resistance (i.e., the temperature) of the heater element HE,” column 7, lines 45-46; HTR_I is used to determine the Resistance by dividing the voltage by the current, fig. 3) because the heating element is in thermal equilibrium with an outside environment prior to a heating operation and the ambient temperature is thus determined to serve as an initial input (“Resistance_start,” column 5, line 65) for applying the heating current to the circuit (first sample 301, fig. 3; column 5, lines 7-11 teaches estimating the temperature by measuring the resistance).

Husted, figs. 2-4

    PNG
    media_image1.png
    430
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    550
    417
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    452
    397
    media_image3.png
    Greyscale

Husted does not explicitly disclose an external rearview mirror, measuring only a heating current of at least one heating element of the heating apparatus of the external rearview mirror device to determine a temperature of the at least one heating element; and wherein the finite state machine accesses a table representing a relationship between a resistance of the at least one heating element and a resultant setpoint heating current and determines the desired heating current to be based on the ambient temperature from the table, the table reproducing a calculated interrelationship between the temperature or an internal resistance of the at least one heating element and the associated setpoint heating current in response to the ambient temperature serving as the initial input (Husted teaches measuring the current and the voltage and does not explicitly disclose only measuring the current; additionally, Husted does not explicitly disclose a table but instead teaches using an algorithm, column 6, line 49-column 7, line 40).
However, in the same field of endeavor of controlling defrost units for vehicles, Delorme teaches an external rearview mirror (“defrost one or more other surfaces 106 of the vehicle, such as, by way of example, a front windshield, one or more windows and/or mirrors,” para 0012; construed as being rearward facing mirror on the vehicle’s exterior), measuring only a heating current of at least one heating element of the heating apparatus of the external rearview mirror device (“one or more sensors 109,” para 0016; current sensor 122; construed such that at a minimum, the current must be measured; in step 308 if fig. 3, the current is measured, described para 0043; in step 310 of fig. 3, the voltage measure is obtained, described para 0044; construed such that “the voltage measure comprises a vehicle battery voltage,” and is already known such that measuring the voltage is not required) to determine a temperature of the at least one heating element (resistance is determined based on the current and the voltage in step 312, and the temperature is determined in step 313 and of fig. 3, described in paras 0045-0046); and wherein the finite state machine accesses a table (look-up table 138, fig. 1) representing a relationship between a resistance of the at least one heating element and a resultant setpoint heating current (“a look-up table that quantifies a relationship between the electric grid resistance and the electric grid temperature based upon experimental data,” para 0046; obvious to determine the current from the resistance if the voltage is kept constant as being the voltage of the vehicle battery) and determines the desired heating current (defrost unit is activated in step 210 of fig. 2 after steps 316 and 318 of fig. 3) to be based on the ambient temperature from the table (in step 314, the surface temperature calculated from the lookup table is then compared with the dew point temperature, described para 0050), the table reproducing a calculated interrelationship between the temperature or an internal resistance of the at least one heating element and the associated setpoint heating current in response to the ambient temperature serving as the initial input (para 0046; obvious to use the current instead of the resistance when the voltage is fixed as the battery voltage using Ohm’s Law, which is provided in para 0045).
Delorme, figs. 1-3 

    PNG
    media_image4.png
    412
    648
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    751
    446
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    628
    519
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Husted to include, using a lookup table to determine the surface temperature of an exterior mirror based on a calculated resistance where the voltage is fixed as a vehicle battery voltage, in view of the teachings of Delorme, by only measuring the current using the current sensor 122 and by using a lookup table stored in a memory 130, as taught by Delorme, in lieu of measuring both the voltage and current and in lieu of the algorithm, as taught by Husted, because a defrost unit is typically coupled to a vehicle’s battery voltage via an electric circuit, where a look-up table can be used by a processor to quickly determine a temperature proximate to the surface of a vehicle based on a calculated resistance using Ohm’s Law, for the advantage of using an automated vehicle defrost system when condensation forms on the surface of a vehicle such as a mirror, where automation may result in a greater optimal energy consumption, less vehicle emissions, and decreased wear of the defrost unit, because a driver may not immediately realize that a mirror has been defrosted and may fail to deactivate the defrost unit at an optimal time  (Delmore, paras 0002-0003, 0013, 0017, 0046; Husted teaches that “a power supply VDC, which may be a battery,” column 3, lines 23-24).
Regarding claim 2, Husted teaches determining a temperature of the at least one heating element from the measured heating current (HTR_I, fig. 3; “Exemplary signals utilized to determine the temperature of the heating element HE are depicted in FIG. 3,” column 4, lines 56-57); and using the determined temperature as the input variable (resistance is used as the input variable in fig. 4; relationship between temperature and resistance, column 5, lines 7-11).
Regarding claim 3, Husted teaches measuring the heating current (HTR_I, fig. 2) in the at least one heating element (HE, fig. 2) repeatedly (fig. 4 is repeated at state S2 when the decision is made to proceed along path S21) while the circuit operating a finite state machine operation is running (“the state machine transitions from state S1 to state S2 (i.e., S12) or loops on state S1 (i.e., S11) depending on whether an external enable signal is received,” column 5, lines 53-56); and adjusting the heating current based on this repeated measurement (the heating pulse in fig. 3 terminates when the decision is made to proceed along paths S31A, S31B, or S41, fig. 4).
Regarding claim 4, Husted teaches the invention as described as well as using the circuit (“sequential machine,” column 2, line 31) operating a finite state machine operation (fig. 4).  Husted does not explicitly disclose further comprising accessing a table, which represents a relationship between the resistance of the at least one heating element and a resultant setpoint heating current.
However, in the same field of endeavor of heating units for vehicles, Delorme teaches further comprising accessing a table (look-up table 138, fig. 1), which represents a relationship between the resistance of the at least one heating element and a resultant setpoint heating current (“a look-up table that quantifies a relationship between the electric grid resistance and the electric grid temperature based upon experimental data,” para 0046; obvious to determine the current from the resistance if the voltage is kept constant as being the voltage of the vehicle battery).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Husted to include, using a lookup table to determine the surface temperature of an exterior mirror based on a calculated resistance, in view of the teachings of Delorme, by using a lookup table stored in a memory 130, as taught by Delorme, in lieu of the algorithm, as taught by Husted, because a defrost unit is typically coupled to a vehicle’s battery voltage via an electric circuit, where a look-up table can be used by a processor to quickly determine a temperature proximate to the surface of a vehicle based on a calculated resistance using Ohm’s Law, for the advantage of using an automated vehicle defrost system, that may result in a greater optimal energy consumption, less vehicle emissions, and decreased wear of the defrost unit, because a driver may not immediately realize that a mirror has been defrosted and may fail to deactivate the defrost unit at an optimal time  (Delmore, paras 0002-0003, 0013, 0017, 0046; Husted teaches that “a power supply VDC, which may be a battery,” column 3, lines 23-24).
	Regarding claim 5, Husted teaches further comprising specifying a value for the heating current (“the processor 102 may lengthen or shorten the width of a pulse provided on the EHC_DRIVE output to maintain the temperature of the heating element HE within a predetermined temperature range. In one embodiment, the processor 102 is programmed with a lower fault limit (R_low_fault) and an upper fault limit (R_high_fault), as well as a target resistance,” column 4, line 68-column 5, line 6; obvious to use current instead of resistance if the voltage is fixed and known), the circuit operating the finite state machine (“sequential state machine,” column 5, line 48), according to the setpoint heating current determined from the table (Delmore teaches using a lookup table; instead of a lookup table, Husted teaches an algorithm to calculate the Resistance, column 6, line 49-column 7, line 40); and feeding a heating current of the specified value into the at least one heating element (“Current_In,” column 6, line 65).
	Regarding claim 6, Husted teaches wherein a pulse width-modulated heating current is used (HTR_I, fig. 3), and a duty factor of the heating current (Time of the pulse HTR_I or the Local_on_time duration divided by TPERIOD, fig. 3) is adapted in the event of deviation of the measured heating current from the setpoint heating current (in fig. 4, path S31B represents the transition when the Local_On_time is exceeded and the process is terminated as a result of the duty cycle is exceeded instead of the resistance value; process explained, column 6, lines 22-27).
	Regarding claim 7, Husted teaches reducing the duty factor of the heating current in response to the setpoint heating current being exceeded (path S31A, fig. 4) by the measured heating current (“when the instantaneous resistance is greater than or equal to the target resistance, the state transitions along the path state S31A and the truncate variable is set to a value of one (indicating the variable Local_on time was too long),” column 6, lines 27-31; reducing the Local_on_time would reduce the duty cycle), or 
increasing the duty factor of the heating current in response to the measured heating current falling below the setpoint heating current (“the FET 116 is preferably turned off when the instantaneous resistance is greater than the target resistance,” column 8, lines 6-7; waiting until the target resistance is met is construed as increasing the duty factor).
Regarding claim 8, Husted teaches the invention as described above but does not explicitly disclose further comprising using a LIN circuitry operating a LIN bus for communication between a control circuit, on which the circuit operating the finite state machine is implemented, and the heating apparatus.
However, in the same field of endeavor of heating units for vehicles, Delorme teaches further comprising using a LIN circuitry (“direct hard-wired connections, fiber optics, infrared and wireless bus technologies,” para 0027) operating a LIN bus (bus 134, fig. 1) for communication between a control circuit (processor 127), on which the circuit operating the finite state machine is implemented, and the heating apparatus (defrost unit 102, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Husted to include, a bus 134, as taught by Delorme, by using the bus 134, as taught by Delorme, for the processor 102, as taught by Husted, in order to transmit programs, data, status, and other information or signals between the various components of the computer system, for the advantage of allowing the defrost unit to be manually operated through a user interface in accordance with the preferences of the driver or other occupant of the vehicle (Delorme, paras 0015, 0019, and 0024).
Regarding claim 9, Husted teaches a control device (processor 102, fig. 2), which is configured to process a method (fig. 5) for operating a heating apparatus (HE, fig. 2) of an external rearview mirror device of a motor vehicle (“automotive accessories,” column 3, line 3; an “external rearview mirror” is not explicitly disclosed), the method comprising: 
measuring a heating current (HTR_I, fig. 3) of at least one heating element of the heating apparatus of the external rearview mirror device to determine a temperature (“the current HTR_I and the voltage HTR_V and calculates the resistance of the heating element HE,” column 4, lines 63-64; “Since the resistance of a resistive heating element varies in proportion to the temperature of the heating element, it is possible to estimate and control the temperature of the element by measuring and controlling the resistance of the element,” column 5, lines 7-11) of the at least one heating element (HTR_I is the current detected by the current sensor 108A, as provided to the HE, fig. 2); 
providing the determined temperature as an input variable for processing by a circuit (“the processor 102 may lengthen or shorten the width of a pulse provided on the EHC_DRIVE output to maintain the temperature of the heating element HE within a predetermined temperature range. In one embodiment, the processor 102 is programmed with a lower fault limit (R_low_fault) and an upper fault limit (R_high_fault), as well as a target resistance,” column 4, line 68-column 5, line 6; similar to what is disclosed in para 0026 of the present application’s Specification, Husted teaches using a temperature-dependent resistance, which varies in proportion to the temperature, column 5, lines 7-11), a finite state machine (“sequential state machine,” column 5, line 48) for simple control tasks being implemented on the circuit (fig. 4); and 
transmitting the input variable (HTR_I and HTR_V, fig. 3) to the circuit for controlling a heating capacity of the heating apparatus and determining a desired heating current based on the determined temperature (process of keeping the desired resistance within the upper and lower fault limits, fig. 3; in fig. 4, the provided current from circuit 116A in fig. 2 terminates according to the duty cycle of the pulse shown in fig. 3) and a predetermined relationship between the determined temperature and the desired heating current (equation provided between the voltage, current, and resistance in column 7, line 13, i.e., Ohm’s Law; “Since the resistance of a resistive heating element varies in proportion to the temperature of the heating element, it is possible to estimate and control the temperature of the element by measuring and controlling the resistance of the element,” column 5, lines 7-11), 
wherein the desired heating current is applied to the at least one heating element (“Based upon the current and voltage sensed, the processor 102 may lengthen or shorten the width of a pulse provided on the EHC_DRIVE output to maintain the temperature of the heating element HE within a predetermined temperature range,” column 4, line 66-column 5, line 3; current is provided by controlling the FET 116, fig. 2, using the process shown in figs. 3-4), 
wherein, a measuring pulse (Heating Pulse, fig. 3) is first transmitted to the at least one heating element (HE, fig. 2) and a resulting current flow through the at least one heating element is registered (HTR_I, registered by the current sensor 108A, fig. 2), the resulting current flow depending on an ambient temperature (“a synchronous sampling technique is used to monitor the resistance (i.e., the temperature) of the heater element HE,” column 7, lines 45-46; HTR_I is used to determine the Resistance by dividing the voltage by the current, fig. 3) because the heating element is in thermal equilibrium with an outside environment prior to a heating operation and the ambient temperature is thus determined to serve as an initial input (“Resistance_start,” column 5, line 65) for applying the heating current to the circuit (first sample 301, fig. 3; column 5, lines 7-11 teaches estimating the temperature by measuring the resistance).
Husted does not explicitly disclose an external rearview mirror, measuring only a heating current of at least one heating element of the heating apparatus of the external rearview mirror device to determine a temperature of the at least one heating element; and wherein the finite state machine accesses a table representing a relationship between a resistance of the at least one heating element and a resultant setpoint heating current and determines the desired heating current to be based on the ambient temperature from the table, the table reproducing a calculated interrelationship between the temperature or an internal resistance of the at least one heating element and the associated setpoint heating current in response to the ambient temperature serving as the initial input (Husted teaches measuring the current and the voltage and does not explicitly disclose only measuring the current; additionally, Husted does not explicitly disclose a table but instead teaches using an algorithm, column 6, line 49-column 7, line 40).
However, in the same field of endeavor of controlling defrost units for vehicles, Delorme teaches an external rearview mirror (“defrost one or more other surfaces 106 of the vehicle, such as, by way of example, a front windshield, one or more windows and/or mirrors,” para 0012; construed as being rearward facing mirror on the vehicle’s exterior), measuring only a heating current of at least one heating element of the heating apparatus of the external rearview mirror device (“one or more sensors 109,” para 0016; current sensor 122; construed such that at a minimum, the current must be measured; in step 308 if fig. 3, the current is measured, described para 0043; in step 310 of fig. 3, the voltage measure is obtained, described para 0044; construed such that “the voltage measure comprises a vehicle battery voltage,” and is already known such that measuring the voltage is not required) to determine a temperature of the at least one heating element (resistance is determined based on the current and the voltage in step 312, and the temperature is determined in step 313 and of fig. 3, described in paras 0045-0046); and wherein the finite state machine accesses a table (look-up table 138, fig. 1) representing a relationship between a resistance of the at least one heating element and a resultant setpoint heating current (“a look-up table that quantifies a relationship between the electric grid resistance and the electric grid temperature based upon experimental data,” para 0046; obvious to determine the current from the resistance if the voltage is kept constant as being the voltage of the vehicle battery) and determines the desired heating current (defrost unit is activated in step 210 of fig. 2 after steps 316 and 318 of fig. 3) to be based on the ambient temperature from the table (in step 314, the surface temperature calculated from the lookup table is then compared with the dew point temperature, described para 0050), the table reproducing a calculated interrelationship between the temperature or an internal resistance of the at least one heating element and the associated setpoint heating current in response to the ambient temperature serving as the initial input (para 0046; obvious to use the current instead of the resistance when the voltage is fixed as the battery voltage using Ohm’s Law, which is provided in para 0045).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Husted to include, using a lookup table to determine the surface temperature of an exterior mirror based on a calculated resistance where the voltage is fixed as a vehicle battery voltage, in view of the teachings of Delorme, by only measuring the current using the current sensor 122 and by using a lookup table stored in a memory 130, as taught by Delorme, in lieu of measuring both the voltage and current and in lieu of the algorithm, as taught by Husted, because a defrost unit is typically coupled to a vehicle’s battery voltage via an electric circuit, where a look-up table can be used by a processor to quickly determine a temperature proximate to the surface of a vehicle based on a calculated resistance using Ohm’s Law, for the advantage of using an automated vehicle defrost system when condensation forms on the surface of a vehicle such as a mirror, where automation may result in a greater optimal energy consumption, less vehicle emissions, and decreased wear of the defrost unit, because a driver may not immediately realize that a mirror has been defrosted and may fail to deactivate the defrost unit at an optimal time  (Delmore, paras 0002-0003, 0013, 0017, 0046; Husted teaches that “a power supply VDC, which may be a battery,” column 3, lines 23-24).
Regarding claim 10, Husted teaches a motor vehicle (“vehicles,” column 3, line 13) having a control device (processor 102, fig. 2), which is configured to process a method (fig. 5) for operating a heating apparatus (HE, fig. 2) of an external rearview mirror device of a motor vehicle (“automotive accessories,” column 3, line 3; an “external rearview mirror” is not explicitly disclosed), the method comprising: 
measuring a heating current (HTR_I, fig. 3) of at least one heating element of the heating apparatus of the external rearview mirror device to determine a temperature (“the current HTR_I and the voltage HTR_V and calculates the resistance of the heating element HE,” column 4, lines 63-64; “Since the resistance of a resistive heating element varies in proportion to the temperature of the heating element, it is possible to estimate and control the temperature of the element by measuring and controlling the resistance of the element,” column 5, lines 7-11) of the at least one heating element (HTR_I is the current detected by the current sensor 108A, as provided to the HE, fig. 2); 
providing the determined temperature as an input variable for processing by a circuit (“the processor 102 may lengthen or shorten the width of a pulse provided on the EHC_DRIVE output to maintain the temperature of the heating element HE within a predetermined temperature range. In one embodiment, the processor 102 is programmed with a lower fault limit (R_low_fault) and an upper fault limit (R_high_fault), as well as a target resistance,” column 4, line 68-column 5, line 6; similar to what is disclosed in para 0026 of the present application’s Specification, Husted teaches using a temperature-dependent resistance, which varies in proportion to the temperature, column 5, lines 7-11), a finite state machine (“sequential state machine,” column 5, line 48) for simple control tasks being implemented on the circuit (fig. 4); and 
transmitting the input variable (HTR_I and HTR_V, fig. 3) to the circuit for controlling a heating capacity of the heating apparatus and determining a desired heating current based on the determined temperature (process of keeping the desired resistance within the upper and lower fault limits, fig. 3; in fig. 4, the provided current from circuit 116A in fig. 2 terminates according to the duty cycle of the pulse shown in fig. 3) and a predetermined relationship between the determined temperature and the desired heating current (equation provided between the voltage, current, and resistance in column 7, line 13, i.e., Ohm’s Law; “Since the resistance of a resistive heating element varies in proportion to the temperature of the heating element, it is possible to estimate and control the temperature of the element by measuring and controlling the resistance of the element,” column 5, lines 7-11), 
wherein the desired heating current is applied to the at least one heating element (“Based upon the current and voltage sensed, the processor 102 may lengthen or shorten the width of a pulse provided on the EHC_DRIVE output to maintain the temperature of the heating element HE within a predetermined temperature range,” column 4, line 66-column 5, line 3; current is provided by controlling the FET 116, fig. 2, using the process shown in figs. 3-4), 
wherein, a measuring pulse (Heating Pulse, fig. 3) is first transmitted to the at least one heating element (HE, fig. 2) and a resulting current flow through the at least one heating element is registered (HTR_I, registered by the current sensor 108A, fig. 2), the resulting current flow depending on an ambient temperature (“a synchronous sampling technique is used to monitor the resistance (i.e., the temperature) of the heater element HE,” column 7, lines 45-46; HTR_I is used to determine the Resistance by dividing the voltage by the current, fig. 3) because the heating element is in thermal equilibrium with an outside environment prior to a heating operation and the ambient temperature is thus determined to serve as an initial input (“Resistance_start,” column 5, line 65) for applying the heating current to the circuit (first sample 301, fig. 3; column 5, lines 7-11 teaches estimating the temperature by measuring the resistance).
Husted does not explicitly disclose an external rearview mirror, measuring only a heating current of at least one heating element of the heating apparatus of the external rearview mirror device to determine a temperature of the at least one heating element; and wherein the finite state machine accesses a table representing a relationship between a resistance of the at least one heating element and a resultant setpoint heating current and determines the desired heating current to be based on the ambient temperature from the table, the table reproducing a calculated interrelationship between the temperature or an internal resistance of the at least one heating element and the associated setpoint heating current in response to the ambient temperature serving as the initial input (Husted teaches measuring the current and the voltage and does not explicitly disclose only measuring the current; additionally, Husted does not explicitly disclose a table but instead teaches using an algorithm, column 6, line 49-column 7, line 40).
However, in the same field of endeavor of controlling defrost units for vehicles, Delorme teaches an external rearview mirror (“defrost one or more other surfaces 106 of the vehicle, such as, by way of example, a front windshield, one or more windows and/or mirrors,” para 0012; construed as being rearward facing mirror on the vehicle’s exterior), measuring only a heating current of at least one heating element of the heating apparatus of the external rearview mirror device (“one or more sensors 109,” para 0016; current sensor 122; construed such that at a minimum, the current must be measured; in step 308 if fig. 3, the current is measured, described para 0043; in step 310 of fig. 3, the voltage measure is obtained, described para 0044; construed such that “the voltage measure comprises a vehicle battery voltage,” and is already known such that measuring the voltage is not required) to determine a temperature of the at least one heating element (resistance is determined based on the current and the voltage in step 312, and the temperature is determined in step 313 and of fig. 3, described in paras 0045-0046); and wherein the finite state machine accesses a table (look-up table 138, fig. 1) representing a relationship between a resistance of the at least one heating element and a resultant setpoint heating current (“a look-up table that quantifies a relationship between the electric grid resistance and the electric grid temperature based upon experimental data,” para 0046; obvious to determine the current from the resistance if the voltage is kept constant as being the voltage of the vehicle battery) and determines the desired heating current (defrost unit is activated in step 210 of fig. 2 after steps 316 and 318 of fig. 3) to be based on the ambient temperature from the table (in step 314, the surface temperature calculated from the lookup table is then compared with the dew point temperature, described para 0050), the table reproducing a calculated interrelationship between the temperature or an internal resistance of the at least one heating element and the associated setpoint heating current in response to the ambient temperature serving as the initial input (para 0046; obvious to use the current instead of the resistance when the voltage is fixed as the battery voltage using Ohm’s Law, which is provided in para 0045).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Husted to include, using a lookup table to determine the surface temperature of an exterior mirror based on a calculated resistance where the voltage is fixed as a vehicle battery voltage, in view of the teachings of Delorme, by only measuring the current using the current sensor 122 and by using a lookup table stored in a memory 130, as taught by Delorme, in lieu of measuring both the voltage and current and in lieu of the algorithm, as taught by Husted, because a defrost unit is typically coupled to a vehicle’s battery voltage via an electric circuit, where a look-up table can be used by a processor to quickly determine a temperature proximate to the surface of a vehicle based on a calculated resistance using Ohm’s Law, for the advantage of using an automated vehicle defrost system when condensation forms on the surface of a vehicle such as a mirror, where automation may result in a greater optimal energy consumption, less vehicle emissions, and decreased wear of the defrost unit, because a driver may not immediately realize that a mirror has been defrosted and may fail to deactivate the defrost unit at an optimal time  (Delmore, paras 0002-0003, 0013, 0017, 0046; Husted teaches that “a power supply VDC, which may be a battery,” column 3, lines 23-24).
	Response to Argument
Applicant's arguments filed 1 July 2022 have been fully considered but are moot because the arguments do not apply to the new rejections of Husted combined with Delorne.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Door et al. (US-20110168687-A1) teach a vehicular rearview mirror with individually controlled heating sections.
De Wind et al. (US-20120236388-A1) teach an external mirror that uses an RC to heat the mirror based on the detected resistance values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/12/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761